Citation Nr: 1409635	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  09-21 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Pursuant to 38 C.F.R. § 20.900(c) (2013), the appeal has been advanced on the Board's docket.  

The Veteran served on active duty from January 1980 to October 1981.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in October 2007 of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for a psychiatric disorder (listed as a major depressive disorder, schizophrenia, and post-traumatic stress disorder (PTSD)).  

In September 2013, the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the claims file.  

In October 2013, the Board remanded the issue of entitlement to service connection for a psychiatric disorder for further development.  

The issue has been recharacterized to comport with the evidence of record.


FINDING OF FACT

The Veteran's psychiatric disorder had its onset in service.  


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder have been met.  38 U.S.C.A §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants service connection for a psychiatric disorder.  As this represents a complete grant of the benefits sought on appeal, no discussion of VA's duty to notify and assist is necessary.  

Establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

The Veteran contends, essentially, that she has a psychiatric disorder that is related to or had its onset during her period of service.  She specifically maintains that she has a psychiatric disorder as a result of the removal of her children from her custody due to an incident during her period of service.  The Veteran reports that one of her children consumed alcohol without her knowledge on a backpacking trip, and that as a result of such incident, her children were removed from her custody and that they were placed in the custody of their grandparents.  The Veteran indicates that charges were brought against her by the Air Force and that those charges were later dropped.  She states that her children were taken away from her for three to four years.  The Veteran asserts that the actions by the Air Force caused her psychiatric problems.  She also reports that she suffered sexual harassment during her period of service.  

The Veteran served on active duty from January 1980 to October 1981.  Her service personnel records indicate that she was not awarded decorations evidencing combat.  Such records indicate that she was involved in numerous infractions, including alleged child abuse.  She also received disciplinary action under Article 15.  A September 1981 Letter of Reprimand indicated that while the Veteran's family was on an outing near Mt. Rainer, the Veteran allowed her underage daughter to consume liquor throughout the day of July 28, 1981, which resulted in the child receiving an injury requiring medical attention.  It was noted that the Veteran was also arrested by the military police on July 29, 1981, for disorderly conduct, contributing to the delinquency of a minor, and reckless endangering of another.  The Veteran's service personnel records indicate that she was discharged due to unsuitability, i.e., apathy, a defective attitude, and an inability to expend effort constructively.  She received a discharge under honorable conditions.  

The Veteran's service treatment records were discussed in detail in the October 2012 Board remand.  Such records show that she was treated for possible psychiatric problems on several occasions and that diagnoses included reaction-masked depression; anxiety state versus hypoglycemia; situation stress; and stress reaction, resolving.  

A January 1982 social work service closing note, apparently following the Veteran's period of service, indicated that she had been followed by the social work service from July 1981 to September 1981 for abuse/neglect of a ten and a half year old child.  It was noted that the child was provided with alcohol in an amount that was dangerous to (her) health.  The social worker indicated that the parents marginally followed through with treatment and were subsequently separated from the Air Force for unrelated incidents involving alcohol and other substances.  The impression was confirmed abuse.  

Post-service private and VA treatment records show that the Veteran was treated for variously diagnosed psychiatric problems on numerous occasions, including major depressive disorder; a depressive disorder, not otherwise specified; adult sexual abuse; rule out schizophrenia, and PTSD.  

A September 2007 VA psychiatric examination report included a notation that the Veteran's claim file had been reviewed.  The Veteran reported that when she joined the Air Force, she had joint custody, apparently of her older daughters, with their grandparents.  She reported that during a camping trip, her older daughter found a bottle of Southern Comfort and that she drank until drunkenness.  She indicated that child protective services took both children and gave custody to the grandparents.  The Veteran related that charges were brought against her and that they were then dropped.  She stated that it took about four years to get the children back.  She maintained that she blamed the military for the loss of her children.  The Veteran also reported that she experienced harassment while she was in the military and that a lieutenant tried to find fault with her performance.  

The diagnoses were PTSD and a major depressive disorder, recurrent, moderate.  The examiner reported that the Veteran had a very traumatic life starting with childhood abuse.  The examiner stated that the Veteran had been married five times, and that she had lost custody of all three of her children.  It was noted that the Veteran's fourth husband beat her repeatedly, and that she had been raped twice.  The examiner reported that the Veteran indicated that she had also been beaten on several occasions.  It was noted that the Veteran was in ill health and constant pain.  The examiner indicated that the Veteran met the Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV) criteria for PTSD and a major depressive disorder.  The examiner maintained that there was no indication that the Veteran's PTSD and major depressive disorder were service-connected.  

A November 2013 VA psychiatric examination report included a notation that the Veteran's claim file was reviewed.  The Veteran reported that while serving in the Air Force in 1980, her daughter was riding a bike and was hit by a motor vehicle.  She stated that that she took emergency leave to attend to her daughter and that she feared for her life.  The examiner reviewed the Veteran's medical history in some detail.  The diagnoses were PTSD, chronic, moderately severe to severe, secondary to traumas experienced in the Air Force in 1980 when the Veteran's daughter was nearly killed in a bicycle-motor vehicle incident; major depressive disorder secondary to PTSD and chronic pain syndrome; and an attention deficit hyperactivity disorder, in remission.  The examiner commented that the Veteran did present with primary symptoms of PTSD, meeting the DSM-IV criteria, and that they were more probably than not secondary to the near loss of her daughter's life in 1990 while the daughter was riding in a bicycle and was hit by a motor vehicle.  The examiner stated that comorbid with the Veteran's PTSD, and secondary to the Veteran's PTSD and healthcare concerns, as well as chronic pain syndrome, was a major depressive disorder that was severe in nature, with a history of attention deficit hyperactivity disorder in remission.  

The medical evidence shows that the Veteran was treated for psychiatric problems during service and that diagnoses included reaction-masked depression; anxiety state versus hypoglycemia; situation stress; and stress reaction, resolving.  The Veteran's service personnel records also indicate that she had repeated disciplinary problems.  The Veteran was treated for variously diagnosed psychiatric problems after service.  A September 2007 VA psychiatric examination report related diagnoses of PTSD and a major depressive disorder, recurrent, moderate.  The examiner, after a review of the claim file, maintained that there was no indication that the Veteran's PTSD and major depressive disorder were service-connected.  However, the examiner did not provide any rationale for opinion that there was no indication that the Veteran's PTSD and major depressive disorder were service-connected.  See Nieves-Rodriguez, 22 Vet. App. At 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  Therefore, the Board finds that the examiner's opinion has little probative value.  

A November 2013 VA psychiatric examination report related diagnoses of PTSD secondary to traumas experienced in the Air Force in 1980 when the Veteran's daughter was nearly killed in a bicycle-motor vehicle incident, and major depressive disorder secondary to PTSD and chronic pain syndrome.  The examiner provided a detailed rationale for his opinion.  Additionally, although the Veteran's service treatment records do not specifically include evidence that her daughter was involved in a bicycle-motor vehicle accident during service, they clearly indicate that she was treated for psychiatric problems and that her children were taken away from her during that time.  In light of the evidence of record, the Board finds that the opinion expressed by the examiner, pursuant to the November 2013 VA psychiatric examination report, is highly probative.  See Wensch v. Principi, 15 Vet. App. 362 (2001).  

The Veteran is competent to report possible psychiatric symptoms in service and possible psychiatric symptoms since service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Moreover, the Board finds that the Veteran's account is credible.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007).  The Veteran was treated for psychiatric problems in service; she has current psychiatric diagnoses, to specifically include PTSD and a major depressive disorder; and a VA examiner has related her PTSD to her period of service and her major depressive disorder, at least in part, to her PTSD.  

Resolving any doubt in the Veteran's favor, the Board finds that the Veteran has a psychiatric disorder that had its onset during her period of service.  Service connection is warranted.  


ORDER

Service connection for a psychiatric disorder is granted.  



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


